Citation Nr: 1621801	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. Dils, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1998 to December 2004.  The Veteran served in Iraq and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Cleveland, Ohio, Regional Office which denied a disability evaluation in excess of 30 percent for the Veteran's PTSD.  In September 2014, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge.  Unfortunately, the Veteran failed to appear for the scheduled Board hearing.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that a disability evaluation in excess of 30 percent is warranted for his PTSD as that disability is productive of significant impairment of his daily and occupational activities.  In an August 2014 written statement, the Veteran's attorney advanced that the Veteran was last afforded a VA psychiatric examination in May 2012 and the evaluation report was inadequate for rating purposes.  The Veteran's attorney requested that the Veteran's appeal be remanded to the AOJ so that the Veteran could be afforded further examination to accurately determine the current nature and severity of his service-connected psychiatric disability.  

The Board observes that the Veteran was last afforded a VA psychiatric evaluation in May 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the Veteran's attorney's contentions and the passage of over four years since the last examination, the Board concludes that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after April 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected PTSD after April 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2014.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the current nature and severity of his service-connected PTSD and associated vocational impairment.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

